              Case:19-20948-TBM Doc#:1 Filed:12/27/19                                    Entered:12/27/19 10:54:56 Page1 of 70


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO, DENVER DIVISION

Case number (if known)                                                         Chapter you are filing under:

                                                                               Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                                Chapter 13                                        Check if this is an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Mark                                                            Michelle
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's          Sean                                                            Nichole
     license or passport).           Middle name                                                     Middle name
     Bring your picture
     identification to your meeting
                                    O'Brien                                                          O'Brien
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-0605                                                     xxx-xx-6861
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
             Case:19-20948-TBM Doc#:1 Filed:12/27/19                                      Entered:12/27/19 10:54:56 Page2 of 70
Debtor 1
Debtor 2   O'Brien, Mark Sean & O'Brien, Michelle Nichole                                              Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 8330 E Quincy Ave
                                 Apt J105
                                 Denver, CO 80237-2415
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Denver
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                        Over the last 180 days before filing this petition, I
                                        have lived in this district longer than in any other            Over the last 180 days before filing this petition, I have
                                        district.                                                        lived in this district longer than in any other district.

                                       I have another reason.                                          I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
             Case:19-20948-TBM Doc#:1 Filed:12/27/19                                     Entered:12/27/19 10:54:56 Page3 of 70
Debtor 1
Debtor 2    O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                  When                              Case number
                                             District                                  When                              Case number
                                             District                                  When                              Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known



11. Do you rent your               No.        Go to line 12.
    residence?
                                  Yes.        Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
             Case:19-20948-TBM Doc#:1 Filed:12/27/19                                        Entered:12/27/19 10:54:56 Page4 of 70
Debtor 1
Debtor 2    O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                    Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
              Case:19-20948-TBM Doc#:1 Filed:12/27/19                                         Entered:12/27/19 10:54:56 Page5 of 70
Debtor 1
Debtor 2    O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
             Case:19-20948-TBM Doc#:1 Filed:12/27/19                                       Entered:12/27/19 10:54:56 Page6 of 70
Debtor 1
Debtor 2    O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                   Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses                  No
     are paid that funds will be
     available for distribution              Yes
     to unsecured creditors?

18. How many Creditors do          1-49                                             1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                            50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Mark Sean O'Brien                                              /s/ Michelle Nichole O'Brien
                                   Mark Sean O'Brien                                                  Michelle Nichole O'Brien
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      December 27, 2019                                 Executed on      December 27, 2019
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
             Case:19-20948-TBM Doc#:1 Filed:12/27/19                                     Entered:12/27/19 10:54:56 Page7 of 70
Debtor 1
Debtor 2   O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                    Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Andrew Trexler                                                    Date         December 27, 2019
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Andrew Trexler
                                Printed name

                                Andrew S. Trexler, P.C.
                                Firm name


                                7887 E Belleview Ave Ste 1100
                                Englewood, CO 80111-6097
                                Number, Street, City, State & ZIP Code

                                Contact phone    (303) 228-2257                                 Email address         andrewstrexler@gmail.com
                                39089
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
              Case:19-20948-TBM Doc#:1 Filed:12/27/19                                        Entered:12/27/19 10:54:56 Page8 of 70




            Fill in this information to identify your case:

 Debtor 1                 Mark Sean O'Brien
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Michelle Nichole O'Brien
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                 Wages, commissions,                         $58,397.09         Wages, commissions,                    $59,616.70
                                                 bonuses, tips                                                   bonuses, tips
                                                  Operating a business                                           Operating a business




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                           Entered:12/27/19 10:54:56 Page9 of 70
 Debtor 1
 Debtor 2     O'Brien, Mark Sean & O'Brien, Michelle Nichole                                              Case number (if known)


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income         Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.     (before deductions
                                                                                   exclusions)                                             and exclusions)

 For last calendar year:
 (January 1 to December 31, 2018 )
                                                  Wages, commissions,                        $60,406.57         Wages, commissions,             $49,177.34
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:
 (January 1 to December 31, 2017 )
                                                  Wages, commissions,                        $66,312.00         Wages, commissions,             $42,456.67
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income         Gross income
                                                  Describe below.                  each source                   Describe below.           (before deductions
                                                                                   (before deductions and                                  and exclusions)
                                                                                   exclusions)
 From January 1 of current year until             disability payments                         $15,434.21
 the date you filed for bankruptcy:               (ended early Nov)

                                                  property sales                                  $300.00

                                                  ins pay - accident                          $20,650.66
                                                  ($18,573.82 to auto
                                                  lender)

 For last calendar year:                          ins pay - accident                            $4,246.15
 (January 1 to December 31, 2018 )


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                     Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                          Entered:12/27/19 10:54:56 Page10 of 70
 Debtor 1
 Debtor 2     O'Brien, Mark Sean & O'Brien, Michelle Nichole                                              Case number (if known)


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe
       Ally Financial                                        $537.44 x 5                      $2,687.20          $26,400.00         Mortgage
                                                             payments last 90                                                      Car
                                                             days (appx
                                                                                                                                    Credit Card
                                                             balance listed)
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Other

       Summit Ridge                                          $5,750 total last                $5,750.00                 $0.00       Mortgage
                                                             90 days                                                                Car
                                                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                   Other   rent


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe
       Jerry O'Brien (father)                                $50/mo 1/19 - 6/19                 $300.00            $3,000.00       loan repayment


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       Summitt Ridge Apartments LLC v.                       eviction                     Denver County Court                         Pending
       O'Brien                                                                            1437 Bannock St                             On appeal
       unknown                                                                            Denver, CO 80202-5337                     Concluded




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                           Entered:12/27/19 10:54:56 Page11 of 70
 Debtor 1
 Debtor 2     O'Brien, Mark Sean & O'Brien, Michelle Nichole                                               Case number (if known)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                               Describe the Property                                         Date                   Value of the
                                                                                                                                                       property
                                                               Explain what happened
       Canvas Credit Union                                     2007 Kia Sorento LX 4WD                                       4/21/19                 $3,450.00

                                                               Property was repossessed.
                                                                Property was foreclosed.
                                                                Property was garnished.
                                                                Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was            Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave               Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                    Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Cherry Vista Church of Christ                                  average of approximately $15/week                      various last 2          $1,560.00
                                                                      last 2 years                                           years


 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your      Value of property
       how the loss occurred                                                                                                 loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                          Entered:12/27/19 10:54:56 Page12 of 70
 Debtor 1
 Debtor 2     O'Brien, Mark Sean & O'Brien, Michelle Nichole                                              Case number (if known)


       Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your       Value of property
       how the loss occurred                                                                                                loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.
       auto accident                                        yes - other driver's insurance (listed property                 6/2019                  $18,573.00
                                                            damage only)


 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment or            Amount of
       Address                                                      transferred                                             transfer was                payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       Andrew S. Trexler, P.C.                                      $1165 total attorneys fees                              10/19 & 12/19              $1,165.00
       7887 E Belleview Ave Ste 1100
       Englewood, CO 80111-6097


       Urgent Credit Counseling                                     $20 counseling fee                                      9/30/19                      $20.00



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment or            Amount of
       Address                                                      transferred                                             transfer was                payment
                                                                                                                            made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                  Describe any property or        Date transfer was
       Address                                                      property transferred                      payments received or debts      made
                                                                                                              paid in exchange
       Person's relationship to you
       My Best Friend's Closet                                      clothing - $150 FMV                       $150                            8/2019


       none

       3rd party via Craigslist                                     2 cabinets - $150 FMV                     $150                            3/2019


       none


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                               Entered:12/27/19 10:54:56 Page13 of 70
 Debtor 1
 Debtor 2      O'Brien, Mark Sean & O'Brien, Michelle Nichole                                              Case number (if known)


      beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                     Date Transfer was
                                                                                                                                          made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or        Date account was   Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                closed, sold,       closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred
       Chase Bank, NA                                         XXXX-                          Checking                 9/2019                          $0.00
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other

       Chase Bank, NA                                         XXXX-                           Checking                9/2019                          $0.00
                                                                                             Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                     have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                   have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                 Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

       Apria Healthcar                                              residence                              CPAP machine - unknown                      $0.00
                                                                                                           value


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case:19-20948-TBM Doc#:1 Filed:12/27/19                                               Entered:12/27/19 10:54:56 Page14 of 70
 Debtor 1
 Debtor 2     O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                  Case number (if known)


       Owner's Name                                                Where is the property?                     Describe the property                     Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

       NPRTO West                                                  residence                                  car camera - unknown value                $0.00


       Snap Finance                                                residence                                  car camera                             $250.00



 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case              Status of the
       Case Number                                                 Name                                                                       case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case:19-20948-TBM Doc#:1 Filed:12/27/19                                           Entered:12/27/19 10:54:56 Page15 of 70
 Debtor 1
 Debtor 2      O'Brien, Mark Sean & O'Brien, Michelle Nichole                                             Case number (if known)



            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business              Employer Identification number
        Address                                                                                                Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                               Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Mark Sean O'Brien                                                 /s/ Michelle Nichole O'Brien
 Mark Sean O'Brien                                                     Michelle Nichole O'Brien
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date      December 27, 2019                                           Date      December 27, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                           Entered:12/27/19 10:54:56 Page16 of 70

             Fill in this information to identify your case and this filing:

 Debtor 1                 Mark Sean O'Brien
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Michelle Nichole O'Brien
 (Spouse, if filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:          DISTRICT OF COLORADO, DENVER DIVISION

 Case number                                                                                                                                     Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:       Jeep                                   Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                              Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:       2015                                    Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:               40000           Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          Grand Cherokee - purchased
          4/2019                                               Check if this is community property                        $19,025.00                  $19,025.00
                                                                  (see instructions)



  3.2      Make:       Volkswagen                             Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:      Jetta                                   Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:       2003                                    Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:             140000            Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another

                                                               Check if this is community property                         $2,050.00                    $2,050.00
                                                                  (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page17 of 70
 Debtor 1
 Debtor 2       O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                 Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>          $21,075.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                        Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   2 beds, 1 couch, 1 table, 4 chairs, 2 dressers, 3 smaller tables, 2
                                   desks, office chair, refrigerator, vacuum, recliner, piano &
                                   miscellaneous items of minimal value including bedding &
                                   dishware.                                                                                                          $1,480.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   2 TVs, 2 computers & DVD player                                                                                      $520.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
    Yes.     Describe.....
                                   books and pictures                                                                                                     $50.00

                                   DVDs                                                                                                                 $100.00


9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
    Yes.     Describe.....
                                   rifle, shotgun & pistol                                                                                              $175.00


11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Debtors' wardrobes & accessories                                                                                     $750.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   rings, necklaces, wedding rings & costume jewelry                                                                  $1,500.00



Official Form 106A/B                                                Schedule A/B: Property                                                                  page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                                                         Entered:12/27/19 10:54:56 Page18 of 70
 Debtor 1
 Debtor 2          O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                                   Case number (if known)

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
    Yes.        Give specific information.....
                                            2 pairs of glasses                                                                                                             $100.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                    $4,675.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
                                                                                                                                       cash                                  $20.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:

                                                                                                1st Bank - BARE LEGAL TITLE - money is all
                                              17.1.      Savings Account                        daughter's ($137.05 in account)                                               $0.00



                                              17.2.      Checking Account                       1st Bank                                                                   $165.20



                                              17.3.      Savings Account                        1st Bank                                                                      $0.00



                                              17.4.      Checking Account                       1st Bank                                                                   $223.66


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                            Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                               % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
Official Form 106A/B                                                                     Schedule A/B: Property                                                                page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case:19-20948-TBM Doc#:1 Filed:12/27/19                                              Entered:12/27/19 10:54:56 Page19 of 70
 Debtor 1
 Debtor 2        O'Brien, Mark Sean & O'Brien, Michelle Nichole                                               Case number (if known)

     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                        Type of account:                   Institution name:
                                        401(k)                             Fidelity                                                                 $2,500.00

                                        401(k)                             Voya Financial                                                           $1,300.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
    Yes.      Give specific information..


Official Form 106A/B                                                  Schedule A/B: Property                                                              page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                                     Entered:12/27/19 10:54:56 Page20 of 70
 Debtor 1
 Debtor 2        O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                             Case number (if known)

                                                        regular unpaid wages owed to Debtor Husband for work
                                                        done through 12/26/19                                                                                          unknown


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
    Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                              Surrender or refund
                                                                                                                                                           value:
                                           American Family Ins - auto & renters                                  Debtors                                                    $0.00

                                           medical, dental, vision, AD&D, and
                                           short-term disability insurance
                                           policies through Debtor Husband's
                                           employer                                                              Debtors                                                    $0.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
    Yes.      Describe each claim.........
                                                        claims for personal injury damages related to May 2018 and
                                                        June 2019 auto accidents                                                                                       unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................           $4,208.86

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above




Official Form 106A/B                                                        Schedule A/B: Property                                                                          page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                                               Entered:12/27/19 10:54:56 Page21 of 70
 Debtor 1
 Debtor 2         O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                                        Case number (if known)


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $0.00
 56. Part 2: Total vehicles, line 5                                                                           $21,075.00
 57. Part 3: Total personal and household items, line 15                                                       $4,675.00
 58. Part 4: Total financial assets, line 36                                                                   $4,208.86
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $29,958.86              Copy personal property total     $29,958.86

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $29,958.86




Official Form 106A/B                                                               Schedule A/B: Property                                                                    page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                             Entered:12/27/19 10:54:56 Page22 of 70

              Fill in this information to identify your case:

 Debtor 1                 Mark Sean O'Brien
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   Jeep                                                                                                                           Colo. Rev. Stat. §
   2015
                                                                    $19,025.00                                     $7,500.00
                                                                                                                                  13-54-102(1)(j)(I)
   40000                                                                                     100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit

      Volkswagen                                                                                                                  Colo. Rev. Stat. §
      Jetta
                                                                      $2,050.00                                    $7,500.00
                                                                                                                                  13-54-102(1)(j)(I)
      2003                                                                                   100% of fair market value, up to
      140000                                                                                  any applicable statutory limit
      Line from Schedule A/B: 3.2

      2 beds, 1 couch, 1 table, 4 chairs, 2                                                                                       Colo. Rev. Stat. §
      dressers, 3 smaller tables, 2 desks,
                                                                      $1,480.00                                    $1,480.00
                                                                                                                                  13-54-102(1)(e)
      office chair, refrigerator, vacuum,                                                    100% of fair market value, up to
      recliner, piano & miscellaneous                                                         any applicable statutory limit
      items of minimal value including
      bedding & dishware.
      Line from Schedule A/B: 6.1

      2 TVs, 2 computers & DVD player                                                                                             Colo. Rev. Stat. §
      Line from Schedule A/B: 7.1
                                                                          $520.00                                    $520.00
                                                                                                                                  13-54-102(1)(e)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                          Entered:12/27/19 10:54:56 Page23 of 70

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     books and pictures                                                                                                     Colo. Rev. Stat. §
     Line from Schedule A/B: 8.1
                                                                       $50.00                                   $50.00
                                                                                                                            13-54-102(1)(c)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     DVDs                                                                                                                   Colo. Rev. Stat. §
     Line from Schedule A/B: 8.2
                                                                      $100.00                                  $100.00
                                                                                                                            13-54-102(1)(c)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Debtors' wardrobes & accessories                                                                                       Colo. Rev. Stat. §
     Line from Schedule A/B: 11.1
                                                                      $750.00                                  $750.00
                                                                                                                            13-54-102(1)(a)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     rings, necklaces, wedding rings &                                                                                      Colo. Rev. Stat. §
     costume jewelry
                                                                   $1,500.00                                 $1,500.00
                                                                                                                            13-54-102(1)(b)
     Line from Schedule A/B: 12.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     2 pairs of glasses                                               $100.00                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 14.1                                                                                           13-54-102(1)(p)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     cash                                                                                                                   Colo. Rev. Stat. §§
     Line from Schedule A/B: 16.1
                                                                       $20.00                                      80%
                                                                                                                            13-54-104(2)(A), 5-5-105,
                                                                                       100% of fair market value, up to    5-5-106
                                                                                        any applicable statutory limit

     1st Bank                                                                                                               Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.2
                                                                      $165.20                                      80%
                                                                                                                            13-54-104(2)(A), 5-5-105,
                                                                                       100% of fair market value, up to    5-5-106
                                                                                        any applicable statutory limit

     1st Bank                                                                                                               Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.3
                                                                         $0.00                                     80%
                                                                                                                            13-54-104(2)(A), 5-5-105,
                                                                                       100% of fair market value, up to    5-5-106
                                                                                        any applicable statutory limit

     1st Bank                                                                                                               Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.4
                                                                      $223.66                                      80%
                                                                                                                            13-54-104(2)(A), 5-5-105,
                                                                                       100% of fair market value, up to    5-5-106
                                                                                        any applicable statutory limit

     Fidelity                                                      $2,500.00                                               Colo. Rev. Stat. §
     Line from Schedule A/B: 21.1                                                                                           13-54-102(1)(s)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Voya Financial                                                $1,300.00                                               Colo. Rev. Stat. §
     Line from Schedule A/B: 21.2                                                                                           13-54-102(1)(s)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     regular unpaid wages owed to                                                                                           Colo. Rev. Stat. §§
     Debtor Husband for work done
                                                                   Unknown                                         80%
                                                                                                                            13-54-104(2)(A), 5-5-105,
     through 12/26/19                                                                  100% of fair market value, up to    5-5-106
     Line from Schedule A/B: 30.1                                                       any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                          Entered:12/27/19 10:54:56 Page24 of 70

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     claims for personal injury damages                            Unknown                                                 Colo. Rev. Stat. §
     related to May 2018 and June 2019                                                                                      13-54-102(1)(n)
     auto accidents                                                                    100% of fair market value, up to
     Line from Schedule A/B: 33.1                                                       any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 3 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                             Entered:12/27/19 10:54:56 Page25 of 70


 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                     Last Name

 Debtor 2                    Michelle Nichole O'Brien
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 4 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                              Entered:12/27/19 10:54:56 Page26 of 70

              Fill in this information to identify your case:

 Debtor 1                   Mark Sean O'Brien
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Michelle Nichole O'Brien
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                               Column A                Column B                   Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As      Amount of claim         Value of collateral        Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                   Do not deduct the       that supports this         portion
                                                                                                               value of collateral.    claim                      If any
 2.1     Ally Financial                           Describe the property that secures the claim:                    $26,400.00                $19,025.00               $7,375.00
         Creditor's Name
                                                  2015 Jeep
                                                  Grand Cherokee - purchased 4/2019
         PO Box 380901                            As of the date you file, the claim is: Check all that
         Bloomington, MN                          apply.
         55438-0901                                Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred          2019-04-27                Last 4 digits of account number        2498


 Add the dollar value of your entries in Column A on this page. Write that number here:                                   $26,400.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                  $26,400.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.1
          Ally Financial
          Attn: Bankruptcy Dept                                                                    Last 4 digits of account number    2498
          PO Box 380901
          Bloomington, MN 55438-0901




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                              page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                                Entered:12/27/19 10:54:56 Page27 of 70

      Fill in this information to identify your case:

 Debtor 1                   Mark Sean O'Brien
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Michelle Nichole O'Brien
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Internal Revenue Service                             Last 4 digits of account number         6861              $3,260.38             $3,260.38                    $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?             '16 - '18
              PO Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G3252
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page28 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.1      A-1 Collection Agency, LLC                            Last 4 digits of account number       21CE                                          $401.15
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          715 Horizon Dr Ste 201
          Grand Junction, CO 81506-8726
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      unknown debt; may not be owed


 4.2      Apria Healthcare                                      Last 4 digits of account number       M178                                          $200.25
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 802017
          Chicago, IL 60680-2017
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      medical


 4.3      Canvas Credit Union                                   Last 4 digits of account number       0002                                        $11,502.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-11
          9990 Park Meadows Dr
          Lone Tree, CO 80124-6739
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page29 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.4      Canvas Credit Union                                   Last 4 digits of account number       0001                                        $6,022.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           6/2019
          9990 Park Meadows Dr
          Lone Tree, CO 80124-6739
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      repo deficiency


 4.5      Carepoint Anesthesia Group LLC                        Last 4 digits of account number       8086                                         $650.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          8301 E Prentice Ave Ste 215
          Greenwood Village, CO 80111-2990
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      medical


 4.6      Comenity Bank/Lnbryant                                Last 4 digits of account number       8380                                        $6,682.72
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2011-07
          PO Box 182789
          Columbus, OH 43218-2789
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page30 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.7      Comenitybank/catherine                                Last 4 digits of account number       0792                                        $2,152.49
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-05
          PO Box 182789
          Columbus, OH 43218-2789
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card


 4.8      Credit First N A                                      Last 4 digits of account number       4344                                        $1,132.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2012-05
          PO Box 81315
          Cleveland, OH 44181-0315
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card


 4.9      Discover Fin Svcs LLC                                 Last 4 digits of account number       1465                                        $8,600.11
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016-11
          PO Box 15316
          Wilmington, DE 19850-5316
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page31 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.10     Fed Loan Serv                                         Last 4 digits of account number       0001                                        $41,600.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2002-07
          PO Box 60610
          Harrisburg, PA 17106-0610
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community              Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify
                                                                                     Installment account
 4.11     Health Images                                         Last 4 digits of account number       1670                                          $654.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015-11
          PO Box 732423
          Dallas, TX 75373-2423
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      medical


 4.12     Jerry O'Brien                                         Last 4 digits of account number                                                    $3,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           various
          4307 8th St SW
          Rochester, MN 55902-8703
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      personal loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page32 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.13     Jpmcb Card                                            Last 4 digits of account number       3092                                        $2,877.05
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-10
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card


          Kaiser Foundation Health Plan of
 4.14     CO                                                    Last 4 digits of account number       2279                                        $1,726.49
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2019
          PO Box 373030
          Denver, CO 80237-7030
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      medical


 4.15     Maurice's                                             Last 4 digits of account number                                                   unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 30253
          Salt Lake City, UT 84130-0253
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page33 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.16     MoneyTree, Inc.                                       Last 4 digits of account number       0605                                         $524.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           8/19
          8181 E Arapahoe Rd Ste B
          Greenwood Village, CO 80112-1378
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      pay day loan


 4.17     MoneyTree, Inc.                                       Last 4 digits of account number       6861                                         $300.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           8/19
          8181 E Arapahoe Rd Ste B
          Greenwood Village, CO 80112-1378
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      pay day loan


 4.18     PayPal Credit / Syncb                                 Last 4 digits of account number       9420                                        $3,419.69
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 960006
          Orlando, FL 32896-0006
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page34 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.19     Progressive Insurance                                 Last 4 digits of account number       9643                                         $310.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2019-06
          PO Box 6949
          Cleveland, OH 44101-1949
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      insurance bill


          SCL Health System Hospital
 4.20     Patient Payme                                         Last 4 digits of account number       3764                                        $2,924.75
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 912587
          Denver, CO 80291-2587
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      medical; may be duplicated; disputed


          SCL Health System Hospital
 4.21     Patient Payme                                         Last 4 digits of account number       3764                                        $4,073.75
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           7/19
          PO Box 912587
          Denver, CO 80291-2587
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      medical; may be duplicated; disputed




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page35 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.22     Syncb/Care Credit                                     Last 4 digits of account number       3161                                         $200.00
          Nonpriority Creditor's Name
          C/o                                                   When was the debt incurred?           2018-09
          PO Box 965036
          Orlando, FL 32896-5036
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card - medical


 4.23     Syncb/ppmc                                            Last 4 digits of account number       3619                                         $904.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2019-01
          PO Box 965005
          Orlando, FL 32896-5005
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card


 4.24     Syncb/Walmart                                         Last 4 digits of account number       1645                                         $859.32
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2012-10
          PO Box 965024
          Orlando, FL 32896-5024
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                            Entered:12/27/19 10:54:56 Page36 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

 4.25     Syncb/zulily                                          Last 4 digits of account number       9565                                        $1,931.00
          Nonpriority Creditor's Name
          C/o                                                   When was the debt incurred?           2018-12
          PO Box 965017
          Orlando, FL 32896-5017
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card


 4.26     Td Bank USA/Targetcred                                Last 4 digits of account number       0940                                         $957.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-09
          PO Box 673
          Minneapolis, MN 55440-0673
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      credit card


 4.27     University of Colorado Hospital                       Last 4 digits of account number       0288                                         $127.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2019-06
          PO Box 732144
          Dallas, TX 75373-2144
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                              Entered:12/27/19 10:54:56 Page37 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                Case number (if known)

 4.28      US Bank - Cardmember Service                           Last 4 digits of account number         5681                                              $13,020.83
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?             2017-11
           PO Box 6352
           Fargo, ND 58125-6352
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                          Contingent
            Debtor 2 only                                         Unliquidated
            Debtor 1 and Debtor 2 only                            Disputed
            At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                Student loans
           debt                                                    Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

           No                                                     Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify       credit card

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Alliance One Receivables                                   Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Management, Inc                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 4850 E Street Rd Ste 300
 Trevose, PA 19053-6643
                                                            Last 4 digits of account number                    0940
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Services, LP                            Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 698 1/2 S Ogden St                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206-2317
                                                            Last 4 digits of account number                    1465
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Services, LP                            Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 964                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14220-0964
                                                            Last 4 digits of account number                    1465
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Carepoint Anesthesia Group                                 Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1745 Shea Center Dr Fl 4                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Highlands Ranch, CO 80129-1537
                                                            Last 4 digits of account number                    8086
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Card Services                                        Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 15298
 Wilmington, DE 19850-5298
                                                            Last 4 digits of account number                    3092
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank - Bankuptcy Dept                             Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 182125                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2125
                                                            Last 4 digits of account number                    8380
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 11 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                                Entered:12/27/19 10:54:56 Page38 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                Case number (if known)

 Comenity Bank - Bankuptcy Dept                             Line 4.7 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 PO Box 182125                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2125
                                                            Last 4 digits of account number                    0792
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank/Lane Bryant                                  Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 182125
 Columbus, OH 43218-2125
                                                            Last 4 digits of account number                    8380
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Serv                                     Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 607                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062-0607
                                                            Last 4 digits of account number                    9643
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                 Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 725 Canton St
 Norwood, MA 02062-2679
                                                            Last 4 digits of account number                    9643
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit First National Association                          Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 81315
 Cleveland, OH 44181-0315
                                                            Last 4 digits of account number                    4344
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number                    1670
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Company                                     Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 1120
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number                    1670
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Discover Financial                                         Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Department                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 15316
 Wilmington, DE 19850-5316
                                                            Last 4 digits of account number                    1465
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 FedLoan Servicing                                          Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 69184
 Harrisburg, PA 17106-9184
                                                            Last 4 digits of account number                    0001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Global Credit & Collection Corp.                           Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 2129                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Schiller Park, IL 60176-0129
                                                            Last 4 digits of account number                    9565
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                                Entered:12/27/19 10:54:56 Page39 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                Case number (if known)

 Kaiser Foundation Health Plan of                           Line 4.14 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 CO                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 711603
 Denver, CO 80271-1603
                                                            Last 4 digits of account number                    2279
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kaiser Permanente                                          Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Membership Administration                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 203009
 Denver, CO 80220-9009
                                                            Last 4 digits of account number                    2279
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 PayPal Credit Services                                     Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 960080                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-0080
                                                            Last 4 digits of account number                    3619
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Finance C                                     Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 5754 W 11th St Ste 100                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Greeley, CO 80634-4811
                                                            Last 4 digits of account number                    0288
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Finance Company,                              Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Inc.                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 PO Box 1686
 Greeley, CO 80632-1686
                                                            Last 4 digits of account number                    0288
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Public Service/Canvas Cu                                   Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5238
 Englewood, CO 80155-5238
                                                            Last 4 digits of account number                    0002
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Public Service/Canvas Cu                                   Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5238
 Englewood, CO 80155-5238
                                                            Last 4 digits of account number                    0001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/zulily                                               Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 965060
 Orlando, FL 32896-5060
                                                            Last 4 digits of account number                    9565
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank - Bankruptcy                                Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965064                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5064
                                                            Last 4 digits of account number                    9565
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank - Bankruptcy                                Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965064                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5064
                                                            Last 4 digits of account number                    9420
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                              Entered:12/27/19 10:54:56 Page40 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                                  Case number (if known)

 Synchrony Bank/Care Credit                                  Line 4.22 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Dept                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 965060
 Orlando, FL 32896-5060
                                                             Last 4 digits of account number                      3161
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank/Gap                                          Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Dept                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 965060
 Orlando, FL 32896-5060
                                                             Last 4 digits of account number                      3619
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank/Walmart                                      Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 965060
 Orlando, FL 32896-5060
                                                             Last 4 digits of account number                      1645
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Target                                                      Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 9475
 Minneapolis, MN 55440-9475
                                                             Last 4 digits of account number                      0940
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 US Bank                                                     Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6335                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Fargo, ND 58125-6335
                                                             Last 4 digits of account number                      5681
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 US Bank - Cardmember Service                                Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6351                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Fargo, ND 58125-6351
                                                             Last 4 digits of account number                      5681
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 US Bank/Rms Cc                                              Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5229
 Cincinnati, OH 45201-5229
                                                             Last 4 digits of account number                      5681

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    3,260.38
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    3,260.38

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                   41,600.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 14 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                               Entered:12/27/19 10:54:56 Page41 of 70
 Debtor 1
 Debtor 2 O'Brien, Mark Sean & O'Brien, Michelle Nichole                                             Case number (if known)

                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                            $               75,151.60

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.     $              116,751.60




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 15 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                    Entered:12/27/19 10:54:56 Page42 of 70

              Fill in this information to identify your case:

 Debtor 1                 Mark Sean O'Brien
                          First Name                         Middle Name           Last Name

 Debtor 2                 Michelle Nichole O'Brien
 (Spouse if, filing)      First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Apria Healthcare                                                          CPAP machine lease


     2.2      NPRTO West, LLC                                                           car camera lease
              256 W Data Dr
              Draper, UT 84020-2315

     2.3      Snap Finance                                                              car camera lease


     2.4      Verizon                                                                   cell phone agreement until 8/2021




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                    Entered:12/27/19 10:54:56 Page43 of 70

              Fill in this information to identify your case:

 Debtor 1                   Mark Sean O'Brien
                            First Name                           Middle Name       Last Name

 Debtor 2                   Michelle Nichole O'Brien
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                                   Entered:12/27/19 10:54:56 Page44 of 70



Fill in this information to identify your case:

Debtor 1                      Mark Sean O'Brien

Debtor 2                      Michelle Nichole O'Brien
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF COLORADO, DENVER DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                              Not employed
       employers.
                                             Occupation              IT Tech
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Motorola Solutions, Inc.

       Occupation may include student or Employer's address
                                                                     500 W Monroe St Fl 44
       homemaker, if it applies.
                                                                     Chicago, IL 60661-3781

                                             How long employed there?           3 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        5,333.00       $               0.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      5,333.00             $        0.00




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
        Case:19-20948-TBM Doc#:1 Filed:12/27/19                                   Entered:12/27/19 10:54:56 Page45 of 70


Debtor 1
Debtor 2    O'Brien, Mark Sean & O'Brien, Michelle Nichole                                          Case number (if known)



                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      5,333.00       $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $      1,016.00       $               0.00
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00       $               0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $        267.00       $               0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $        133.00       $               0.00
      5e.    Insurance                                                                       5e.        $        477.00       $               0.00
      5f.    Domestic support obligations                                                    5f.        $          0.00       $               0.00
      5g.    Union dues                                                                      5g.        $          0.00       $               0.00
      5h.    Other deductions. Specify:                                                      5h.+       $          0.00 +     $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $          1,893.00       $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          3,440.00       $               0.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                             8b.        $              0.00   $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00   $               0.00
      8e.    Social Security                                                                 8e.        $              0.00   $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            3,440.00 + $           0.00 = $           3,440.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $           3,440.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
     Yes. Explain: Michelle's last day of work was 12/6/19. She is looking for work but has not yet had an interview.




Official Form 106I                                                      Schedule I: Your Income                                                        page 2
      Case:19-20948-TBM Doc#:1 Filed:12/27/19                                           Entered:12/27/19 10:54:56 Page46 of 70



Fill in this information to identify your case:

Debtor 1              Mark Sean O'Brien                                                                      Check if this is:
                                                                                                              An amended filing
Debtor 2              Michelle Nichole O'Brien                                                                A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF COLORADO, DENVER DIVISION                                      MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’  s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’
                                                                                                                        age
                                                                                                                                 s     Does dependent
                                                                                                                                       live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                            Child                                7              Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                          1,760.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                            0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                            0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                            0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                            0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
      Case:19-20948-TBM Doc#:1 Filed:12/27/19                                           Entered:12/27/19 10:54:56 Page47 of 70


Debtor 1
Debtor 2     O'Brien, Mark Sean & O'Brien, Michelle Nichole                                            Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              125.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                80.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              475.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              950.00
8.    Childcare and children’     s education costs                                              8. $                                              250.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              200.00
10.   Personal care products and services                                                      10. $                                               200.00
11.   Medical and dental expenses                                                              11. $                                               325.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               462.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               150.00
14.   Charitable contributions and religious donations                                         14. $                                                75.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               295.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: back taxes - pd in appx 2 yrs                                                   16. $                                               150.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               537.00
      17b. Car payments for Vehicle 2                                                         17b. $                                               400.00
      17c. Other. Specify: student loan                                                       17c. $                                               162.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                 0.00
19.   Other payments you make to support others who do not live with you.                           $                                              100.00
      Specify: support for elderly father                                                      19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:        Misc - gifts; unanticipated expenses                              21. +$                                                75.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       6,771.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       6,771.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               3,440.00
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              6,771.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              -3,331.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
      Yes.               Explain here: NOTE - $400 auto expense is for savings or financing; Debtor's 16-year-old car needs to be
                          replaced very soon but Debtors were not able to obtain financing pre-filing.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           Case:19-20948-TBM Doc#:1 Filed:12/27/19                             Entered:12/27/19 10:54:56 Page48 of 70




      Fill in this information to identify your case:

Debtor 1                    Mark Sean O'Brien
                            First Name             Middle Name             Last Name

Debtor 2                    Michelle Nichole O'Brien
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:         DISTRICT OF COLORADO, DENVER DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Mark Sean O'Brien                                             X   /s/ Michelle Nichole O'Brien
             Mark Sean O'Brien                                                 Michelle Nichole O'Brien
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       December 27, 2019                                      Date    December 27, 2019
                                                                         Case:19-20948-TBM Doc#:1 Filed:12/27/19                       Entered:12/27/19 10:54:56 Page49 of 70
                                                                                                               United States Bankruptcy Court
                                                                                                              District of Colorado, Denver Division

                                                                   IN RE:                                                                                  Case No.
                                                                   O'Brien, Mark Sean & O'Brien, Michelle Nichole                                          Chapter 7
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: December 27, 2019                Signature: /s/ Mark Sean O'Brien
                                                                                                                      Mark Sean O'Brien                                                        Debtor



                                                                   Date: December 27, 2019                Signature: /s/ Michelle Nichole O'Brien
                                                                                                                      Michelle Nichole O'Brien                                     Joint Debtor, if any
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page50 of 70




      A-1 Collection Agency, LLC
      715 Horizon Dr Ste 201
      Grand Junction, CO 81506-8726


      Alliance One Receivables Management, Inc
      4850 E Street Rd Ste 300
      Trevose, PA 19053-6643


      Ally Financial
      Attn: Bankruptcy Dept
      PO Box 380901
      Bloomington, MN 55438-0901


      Ally Financial
      PO Box 380901
      Bloomington, MN     55438-0901


      Apria Healthcare
      PO Box 802017
      Chicago, IL 60680-2017


      Canvas Credit Union
      9990 Park Meadows Dr
      Lone Tree, CO 80124-6739


      Capital Management Services, LP
      698 1/2 S Ogden St
      Buffalo, NY 14206-2317
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page51 of 70




      Capital Management Services, LP
      PO Box 964
      Buffalo, NY 14220-0964


      Carepoint Anesthesia Group
      1745 Shea Center Dr Fl 4
      Highlands Ranch, CO 80129-1537


      Carepoint Anesthesia Group LLC
      8301 E Prentice Ave Ste 215
      Greenwood Village, CO 80111-2990


      Chase Card Services
      Attn: Bankruptcy
      PO Box 15298
      Wilmington, DE 19850-5298


      Comenity Bank - Bankuptcy Dept
      PO Box 182125
      Columbus, OH 43218-2125


      Comenity Bank/Lane Bryant
      Attn: Bankruptcy
      PO Box 182125
      Columbus, OH 43218-2125


      Comenity Bank/Lnbryant
      PO Box 182789
      Columbus, OH 43218-2789
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page52 of 70




      Comenitybank/catherine
      PO Box 182789
      Columbus, OH 43218-2789


      Credit Collection Serv
      PO Box 607
      Norwood, MA 02062-0607


      Credit Collection Services
      Attn: Bankruptcy
      725 Canton St
      Norwood, MA 02062-2679


      Credit First N A
      PO Box 81315
      Cleveland, OH 44181-0315


      Credit First National Association
      Attn: Bankruptcy
      PO Box 81315
      Cleveland, OH 44181-0315


      Credit Service Co
      PO Box 1120
      Colorado Springs, CO     80901-1120


      Credit Service Company
      Attn: Bankruptcy
      PO Box 1120
      Colorado Springs, CO 80901-1120
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page53 of 70




      Discover Fin Svcs LLC
      PO Box 15316
      Wilmington, DE 19850-5316


      Discover Financial
      Attn: Bankruptcy Department
      PO Box 15316
      Wilmington, DE 19850-5316


      Fed Loan Serv
      PO Box 60610
      Harrisburg, PA     17106-0610


      FedLoan Servicing
      Attn: Bankruptcy
      PO Box 69184
      Harrisburg, PA 17106-9184


      Global Credit & Collection Corp.
      PO Box 2129
      Schiller Park, IL 60176-0129


      Health Images
      PO Box 732423
      Dallas, TX 75373-2423


      Internal Revenue Service
      PO Box 7346
      Philadelphia, PA 19101-7346
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page54 of 70




      Jerry O'Brien
      4307 8th St SW
      Rochester, MN 55902-8703


      Jpmcb Card
      PO Box 15298
      Wilmington, DE     19850-5298


      Kaiser Foundation Health Plan of CO
      PO Box 373030
      Denver, CO 80237-7030


      Kaiser Foundation Health Plan of CO
      PO Box 711603
      Denver, CO 80271-1603


      Kaiser Permanente
      Membership Administration
      PO Box 203009
      Denver, CO 80220-9009


      Maurice's
      PO Box 30253
      Salt Lake City, UT     84130-0253


      MoneyTree, Inc.
      8181 E Arapahoe Rd Ste B
      Greenwood Village, CO 80112-1378
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page55 of 70




      NPRTO West, LLC
      256 W Data Dr
      Draper, UT 84020-2315


      PayPal Credit / Syncb
      PO Box 960006
      Orlando, FL 32896-0006


      PayPal Credit Services
      PO Box 960080
      Orlando, FL 32896-0080


      Professional Finance C
      5754 W 11th St Ste 100
      Greeley, CO 80634-4811


      Professional Finance Company, Inc.
      Attn: Bankruptcy
      PO Box 1686
      Greeley, CO 80632-1686


      Progressive Insurance
      PO Box 6949
      Cleveland, OH 44101-1949


      Public Service/Canvas Cu
      Attn: Bankruptcy
      PO Box 5238
      Englewood, CO 80155-5238
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page56 of 70




      SCL Health System Hospital Patient Payme
      PO Box 912587
      Denver, CO 80291-2587


      Syncb/Care Credit
      C/o
      PO Box 965036
      Orlando, FL 32896-5036


      Syncb/ppmc
      PO Box 965005
      Orlando, FL 32896-5005


      Syncb/Walmart
      PO Box 965024
      Orlando, FL 32896-5024


      Syncb/zulily
      C/o
      PO Box 965017
      Orlando, FL 32896-5017


      Syncb/zulily
      Attn: Bankruptcy
      PO Box 965060
      Orlando, FL 32896-5060


      Synchrony Bank - Bankruptcy
      PO Box 965064
      Orlando, FL 32896-5064
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page57 of 70




      Synchrony Bank/Care Credit
      Attn: Bankruptcy Dept
      PO Box 965060
      Orlando, FL 32896-5060


      Synchrony Bank/Gap
      Attn: Bankruptcy Dept
      PO Box 965060
      Orlando, FL 32896-5060


      Synchrony Bank/Walmart
      Attn: Bankruptcy
      PO Box 965060
      Orlando, FL 32896-5060


      Target
      Attn: Bankruptcy
      PO Box 9475
      Minneapolis, MN 55440-9475


      Td Bank USA/Targetcred
      PO Box 673
      Minneapolis, MN 55440-0673


      University of Colorado Hospital
      PO Box 732144
      Dallas, TX 75373-2144
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page58 of 70




      US Bank
      PO Box 6335
      Fargo, ND 58125-6335


      US Bank - Cardmember Service
      PO Box 6351
      Fargo, ND 58125-6351


      US Bank - Cardmember Service
      PO Box 6352
      Fargo, ND 58125-6352


      US Bank/Rms Cc
      Attn: Bankruptcy
      PO Box 5229
      Cincinnati, OH 45201-5229
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page59 of 70
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page60 of 70
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page61 of 70
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page62 of 70
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page63 of 70
         Case:19-20948-TBM
               CO. FILE   DEPT. Doc#:1    Filed:12/27/19
                                 CLOCK VCHR. NO.                                       Entered:12/27/19 10:54:56 Page64 of 70
               XI8 903416 CB0080       0000520059  1
                                               13008508                                     Earnings Statement
                                                                 407-0001
                  MOTOROLA         SOLUTIONS,       INC.                                    Period Beginning:       12/08/2019
                  500 WEST MONROE              STREET                                       Period Ending:          12/21/2019
                  44TH FLOOR                                                                Pay Date:               12/27/2019
                  CHICAGO,        IL 60661


                  Taxable Marital Status:      Married                                          MARK S O’BRIEN
                  Exemptions/Allowances:                                                        8330 E QUINCY AVE
                    Federal:           0
                    CO:                0
                                                                                                J105
                                                                                                DENVER CO 80237


                           rate        hours         this period            year to date                                    this period   year to date
Reg Regular         30 7700           80 00              2 461 60            42 114 90      Vdi Disab Offst                                  6 642 11
Ot Overtime                                                                   1 430 82      401 401K Prtx                                    2 178 81
Aw3 Moment                                                                      250 00
                                                                                            Net Pay                    $1 682 70
Bn2 Annual Inc                                                                2 153 88
                                                                                            Ckb Checking #2           -1 682 70
Hol Holiday                                                                   2 215 44
Pt1 P T O                                                                     3 589 94      Net Check                          $0 00
Std Shrttrm D                                                                 6 642 11
                 Gross Pay                          $2 461 60                58 397 09
                                                                                              Excluded from federal taxable wages
                 Statutory
                 Federal Income Tax                       -207   06            4 295 46       Federal taxable wages this period are                $2 303 70
                 Social Security Tax                      -143   08            2 979 04
                 Medicare Tax                              -33   46              696 71
                 CO State Income Tax                       -85   65            1 692 82
                                                                                                                          this period     total to date
                                                                                            Gtl G T L                          3 98                  83 58
                 Critical Illnss                           -33   38              544   36   Pto Accrl Bal                      6 67
                 Dn1 Dental *                               -3   56*              85   44   401K Match                                       1 743 03
                 Dpa Dep Lif Ins                            -2   63               63   12
                 Group Accident                            -21   04              328   32
                                                                                            YOUR COMPANY PHONE NUMBER IS 1-312-228-5125
                 Hospital Indmnt                           -18   91              311   28
                 Kla 401K Loan 1                           -18   46              415   66
                 Klb 401K Loan 2                           -43   82              979   54
                 Medical                                  -149   21*           3 581   04
                 Sla Sup Lif Ins                            -9   03              216   72
                 Std Buy Up                                 -3   19*              76   56
                 Suppl Ad&D Empl                            -1   94               46   56
                 Vs1 Vision *                               -1   94*              46   56
                 365                                        -2   54               53   34

                                                                                                                                            2000 A DP, LLC




                  MOTOROLA SOLUTIONS INC                                                    Advice number:                00000520059
                  500 WEST MONROE STREET                                                    Pay date:                     12/27/2019
                  44TH FLOOR
                  CHICAGO IL 60661

                  Deposited       to the account of                                         account number      transit     ABA                  amount
                  MARK S O’BRIEN                                                                                                           $1 682 70




                                                                                                      NON-NEGOTIABLE
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page65 of 70
Case:19-20948-TBM Doc#:1 Filed:12/27/19   Entered:12/27/19 10:54:56 Page66 of 70
            Case:19-20948-TBM Doc#:1 Filed:12/27/19                                                         Entered:12/27/19 10:54:56 Page67 of 70

              Fill in this information to identify your case:

 Debtor 1                   Mark Sean O'Brien
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Michelle Nichole O'Brien
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              29,958.86

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $              29,958.86

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $              26,400.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                3,260.38

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $             116,751.60


                                                                                                                                     Your total liabilities $                   146,411.98


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                3,440.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                6,771.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-20948-TBM Doc#:1 Filed:12/27/19                                       Entered:12/27/19 10:54:56 Page68 of 70
 Debtor 1     O'Brien, Mark Sean & O'Brien, Michelle
 Debtor 2     Nichole                                                                        Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $   10,882.03


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $             3,260.38

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                  $            41,600.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                            $             44,860.38




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                 page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
Case:19-20948-TBM Doc#:1 Filed:12/27/19               Entered:12/27/19 10:54:56 Page69 of 70




                                                Certificate Number: 15557-CO-CC-033488455


                                                              15557-CO-CC-033488455




                     CERTIFICATE OF COUNSELING

 I CERTIFY that on September 30, 2019, at 10:38 o'clock PM MDT, Mark S.
 OBrien received from Urgent Credit Counseling, Inc., an agency approved
 pursuant to 11 U.S.C. 111 to provide credit counseling in the District of
 Colorado, an individual [or group] briefing that complied with the provisions of
 11 U.S.C. 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   September 30, 2019                     By:      /s/Ashlie Ward


                                                Name: Ashlie Ward


                                                Title:   Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Case:19-20948-TBM Doc#:1 Filed:12/27/19               Entered:12/27/19 10:54:56 Page70 of 70




                                                Certificate Number: 15557-CO-CC-033488470


                                                              15557-CO-CC-033488470




                     CERTIFICATE OF COUNSELING

 I CERTIFY that on September 30, 2019, at 10:44 o'clock PM MDT, Michelle N.
 OBrien received from Urgent Credit Counseling, Inc., an agency approved
 pursuant to 11 U.S.C. 111 to provide credit counseling in the District of
 Colorado, an individual [or group] briefing that complied with the provisions of
 11 U.S.C. 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   September 30, 2019                     By:      /s/Ashlie Ward


                                                Name: Ashlie Ward


                                                Title:   Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
